Citation Nr: 1325409	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  10-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1975 to July 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which, in pertinent part, denied service connection for PTSD.  

The Veteran was scheduled for an August 2010 hearing before a Decision Review Officer (DRO).  She failed to appear for the hearing, and the hearing request was withdrawn.  In September 2010, the Veteran requested that the DRO hearing be rescheduled, however, absent a showing of good cause, the request was denied.  The Veteran was also scheduled for a January 2012 Board personal hearing in Roanoke, Virginia (Travel Board).  She did not appear for the January 2012 Travel Board hearing; therefore, the Board hearing request has been withdrawn. 

Because the evidence of record reflects current acquired psychiatric diagnoses which include anxiety disorder and major depressive disorder, the Board has recharacterized the appeal for service connection for PTSD as service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1.  An in-service stressor sufficient to cause PTSD has not been verified.  

2.  The Veteran did not sustain an injury or event related to an acquired psychiatric disorder in service. 

3.  The Veteran did not experience psychiatric symptoms in service.  

4.  A personality disorder and acquired psychiatric disorder were diagnosed post-service, and there was no disease or injury superimposed over a personality disorder in service.

5.  An acquired psychiatric disorder, to include PTSD, was not incurred in service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In a May 2008 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for PTSD based on personal trauma incidents, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The VCAA notice letter included provisions for disability ratings and for the effective date of the claim.  

The Veteran's representative contends in a July 2013 statement that VA did not assist the Veteran in gathering evidence corroborating the claimed in-service assaults by sending a notice and assistance letter and questionnaire to the Veteran, by evaluating evidence including behavior changes, and by furnishing a clinical evaluation of behavior.  The Board finds, however, that the May 2008 VCAA notice letter adequately informed the Veteran of how to establish a claim for PTSD based on an in-service personal assault, and the letter shows that a PTSD questionnaire was enclosed.  The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures." Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Thus, the PTSD questionnaire is presumed to have been sent to the Veteran along with the May 2008 VCAA notice, and a June 2008 VCAA notice response signed by the Veteran confirms receipt of the May 2008 letter.

The May 2008 letter specifically informed the Veteran of evidence she could submit in support of her claim of PTSD due to personal assault, to include statements from persons who knew her in service, records or statements from service medical personnel, reports of private physicians, dates of medical treatment, police reports or medical treatment records for assault or rape, or statements from individuals with whom she may have discussed the incident.  Service treatment records and service personnel records have been associated with the record.  The Veteran has not identified any evidence for VA to obtain to help corroborate her claimed stressor, has not identified any evidence of behavioral changes in service, and has not provided credible lay evidence indicating behavioral changes in service to warrant a clinical evaluation for such.  For these reasons, the Board finds that the Veteran has received adequate VCAA notice and assistance regarding her claim for PTSD based on a claimed in-service personal assault.

The Board finds that a VA examination or opinion is not necessary in order to decide the claim for service connection for an acquired psychiatric disorder, to include PTSD.  VA must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Because the weight of the evidence demonstrates that the Veteran had no symptoms or complaints related to an acquired psychiatric disability in service, no behavioral changes in service, and, as the Board will discuss in more detail below, the Veteran has not provided credible evidence of an injury or event in service for which a current psychiatric disability, to include PTSD, can be related, there is no duty to provide a VA medical examination.  Absent evidence of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that an additional VA examination or opinion could aid in substantiating the current claim for service connection.  Absent a finding of an injury, event, disease, or symptoms in service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide to provide a medical examination.  For these reasons, the Board finds that a remand for an additional medical opinion is not warranted.  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the Veteran's diagnosed acquired psychiatric disorders are a "chronic disease" listed under 38 C.F.R. § 3.309(a) and she has not been diagnosed with psychosis; therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection. 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90. 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200   (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.    

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 
 
Service Connection Analysis for a Psychiatric Disorder

The Veteran did not participate in combat with the enemy during service and she does not contend so, nor is the claimed stressor related to combat or to a fear of hostile military or terrorist activity.  Instead, the Veteran contends that she has PTSD due to sexual harassment and a date rape in service.  In more recent August 2009, January 2010, and May 2011 statements, the Veteran indentified one incident in service in which she was "date raped" by a fellow member of the the United States Military Band at West Point.  She stated that she did not report the incidents to anyone in service.  The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressors; therefore, the claimed stressor must be corroborated by credible supporting evidence.  See Moreau, 9 Vet. App. 389.

After a review of all the evidence, the Board finds that the Veteran's claimed in-service stressors have not been corroborated by service records or other credible supporting evidence.  Service treatment records contain no complaints, diagnoses, or treatment that can be related to a psychiatric disorder or rape in service.  Service treatment records show that the Veteran received treatment for various complaints in service, but there was no rape or injury reported in conjunction with her treatment, the Veteran was not evaluated for an alleged rape, she had no psychiatric complaints, and there are no other indications of concern about pregnancy or sexually transmitted diseases.  On a May 1978 separation examination, a psychiatric evaluation was marked as normal, and the Veteran had a normal vaginal examination which included a Pap smear.  In July 1978, the Veteran reported no change in her medical condition since the separation medical examination.   

Service personnel records similarly do not contain any evidence to corroborate the claimed in-service rape(s) and do not indicate behavioral changes in service.  While the Veteran reported in an August 2009 statement that she "chose to be discharged after three years due to the stressful situations I was often in," an Enlistment Contract and a Confirmation of Enlistment dated in July 1975 shows that the Veteran had only enlisted for a period of three years, and service personnel records show that she was honorably separated from service in July 1978 after successful completion of the contracted period of service.  There was no indication that the Veteran requested any transfers or early release in service.   

The Board finds that an in-service stressor sufficient to cause PTSD has not been verified.  While the Veteran has described stressful circumstances in service, including sexual harassment, identified as sexual advances made by other males in service, discomfort due to being housed in the same building as fellow male cadets and having to use the same bathroom facilities as fellow male cadets with inadequate security, the Board finds that these claimed stressors are not related to an in-service personal assault, and did not involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others as required for a diagnosis of PTSD.  See DSM-IV § 309.81 (4th ed. 1994).  

In more recent August 2009, January 2010, and May 2011 lay statements, the Veteran provided details regarding an alleged in-service stressor of a date rape, stating that she date raped by a fellow member of the United States Military Band at West Point at her apartment.  While the Board finds that the claimed date rape qualifies as an in-service personal assault, the Veteran has not provided any evidence corroborating an in-service stressor outside of her own lay assertions.  The Board emphasizes that, where an alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  See Moreau, 9 Vet. App. at 394.  

The Board finds that the Veteran has provided inconsistent histories in reporting the circumstances of the alleged military sexual trauma in lay statements submitted in support of her claim and in statements made in conjunction with VA mental health treatment, which weight against her credibility.  In her initial April 2008 claim for service connection, the Veteran reported that because she was the first woman in the United States Military Academy Band at West Point, "men took sexual advantage" of her and "made sexual advances."  The Veteran did not initially describe the occurrence of a date rape in service.  

In VA and private mental health treatment records dated from 2004 to 2007, dated prior to the claim for service connection, the Veteran made no mention of a military sexual assault during clinical evaluations, and instead focused on present situational stressors involving her employment, upcoming marriage, and her relationship with her fiancée/husband.  The record reflects prior diagnoses of bipolar disorder, cluster B traits, and depression.  

During a November 2007 VA women's clinic examination, the Veteran reported a long history psychological and physical abuse as a child and the Veteran reported that "as a result, she and all her siblings suffer from PTSD".  While the Veteran more recently asserts in a May 2011 statement that this was "untrue" and that she did report having PTSD during such psychiatric treatment, the Board finds that statements made by the Veteran for treatment purposes, prior to the initiation of her claim, are more probative than the more recent assertions made for compensation purposes.  Notably, a November 2007 VA primary consult, conducted on the same day as November 2007 VA women's clinic examination by a different health care provider, shows that the during a routine PTSD screen, the Veteran denied having a history of military sexual trauma, and instead "relates PTSD to childhood."  During the course of treatment in January 2008, the Veteran told her VA counselor that she thinks that she has "PTSD from suppressed childhood memories."  

While the Board finds that the Veteran is not competent to provide a diagnosis of PTSD, the Board finds it probative that prior to initiating her claim for service connection, the Veteran did not attribute her psychiatric problems to any incident or event in service and specifically denied having military sexual trauma, but instead reported on more than one occasion that "PTSD" stemmed from incidents from her childhood.  Conversely, a March 2008 VA psychological evaluation, dated just weeks prior to the submission of the Veteran's claim for service connection, shows that she arrived at that day's visit and reported that she suffered from PTSD related to sexual assaults while on active duty.  The Board finds it probative that this is the earliest report of military sexual trauma shown in the record.  The VA psychologist noted that the Veteran had previously denied having military sexual trauma to him.  Based on her report, the Veteran was referred to treatment in the VA military sexual trauma program.   

An April 2008 military sexual trauma consult shows that the Veteran identified three separate traumatic experiences in service.  She reported that in 1978, she was "taken to a fellow service member's apartment" and that he "made it so we were going to just do it."  She stated, "I don't know why I didn't stop it" and "I felt dirty and used afterward."  She reported that in 1979, another service member date raped her, that she "felt bad the whole time, felt forced, and felt I couldn't say no."  She reported that after this incident, she had to continue working with this person.  She reported that in 1979, she was "put in a situation where I couldn't back out or say no and felt used afterwards" with another service member.  The Veteran also reported that, in 2002, she experienced domestic violence by her third husband, and identified one specific incident of violence that was "the only one (from all her traumas) in which she felt that she was in danger of being killed or seriously injured."  She also reported that her mother was psychologically abusive to her and her siblings throughout childhood.  

Based on the April 2008 psychiatric evaluation the Veteran was diagnosed with Anxiety disorder, NOS, to rule out major depressive disorder, and to rule out a personality disorder.  During the evaluation, the DSM-IV criterion for PTSD was discussed but the Veteran was not ultimately diagnosed with PTSD.  The VA examiner opined, based on findings from the examination, that the Veteran did not meet criteria A for a diagnosis of PTSD, but did have anxiety symptoms and lingering emotional and behavioral problems as a result of childhood psychological abuse and sexual experiences in service.  The Veteran also had several symptoms associated with a diagnosis of borderline personality disorder.  

In a later May 2008 VA psychiatric intake, the Veteran reported that "she experienced what she now realizes were 2 date rapes" in service and reported that she had to share bathing facilities with the male cadets.  

In a May 2011 lay statement, the Veteran identified several inconsistent lay statements with respect to the alleged date rape in service that were cited by the RO in a supplemental statement of the case.  The Veteran essentially contends that inconsistencies or "discrepancies" in these lay reports were made as a reporting error on the part of the VA, stating that "there is a glitch in someone's reports," that these "discrepancies show the incompetency" of VA professionals, and that these represent "falsified, misleading 'facts'" about her case.  The Board finds, however, that such inconsistencies reflect the Veteran's own inconsistent reports provided both during the course of her mental health treatment, and in her written lay statements submitted in support of her claim.  As such, the Board finds that these inconsistencies weight against the Veteran's credibility.

Due to inconsistencies in the Veteran's own reports with regard to the occurrence of her alleged in-service stressor(s), the Board finds that the Veteran is not credible regarding her report of an alleged date rape or rapes in service.  The Veteran has provided varying stories with regard to the alleged rape(s).  In her initial April 2008 claim, only vaguely claimed that men took sexual advantage of her in service.  Upon seeking a psychiatric evaluation for PTSD in April 2008, she reported the VA psychiatrist that she was taken to a fellow service member's apartment in 1978 and that "she didn't know why she didn't stop it."  She also described two additional incidents occurring in 1979 where she felt forced, or felt that she could not back out or say no.  The second and third incidents were reported by the Veteran to have occurred in 1979, however, this was after her separation from service.  

In a January 2008 written statement, the Veteran described an incident in which a fellow band member forced himself upon her, and reported that there was a second band member who later did the same thing.  In a later May 2008 statement made during VA psychiatric treatment, the Veteran stated that there were two date rapes in service.  Later in August 2009 and January 2010 statements, the Veteran identified one incident which reportedly occurred in 1976.  This was stated to have occurred at her apartment, in contrast to her initial report during VA treatment in April 2004.  In May 2011, the Veteran asserts that "this incident was reported as one incident, not three."  The Board finds that the Veteran has provided inconsistent histories with regard to her alleged rape(s), and she has not otherwise provided credible, competent, and probative evidence corroborating the identified in-service stressor.  For these reasons, the Board finds that an in-service stressor sufficient to cause PTSD has not been verified.

While the Veteran is competent to report the occurrence of a rape in service, because service treatment records and service personnel records do not corroborate her statements, because the Veteran has not offered any independent evidence in support of her lay statements, and because of the Veteran's own inconsistent reporting of one, two, or three rapes on different occasions during service, the Board finds that the Veteran's lay statements were provided for compensation purposes and are not credible.  The Board finds it significant that the Veteran made no mention of a rape in conjunction with a medical evaluations for psychiatric treatment until two weeks prior to the filing of an April 2008 claim for compensation, and that she specifically denied having a history of military sexual assault to mental health treatment providers in 2007.  See Caluza, 7 Vet. App. at 498.  For these reasons, the Board finds that the Veteran has not provided credible lay evidence in this case of any military sexual trauma or rape, and the Board finds that a medical opinion based primarily on these inaccurate self-reports is not probative

A May 2008 VA psychiatry intake provided a DSM-IV diagnosis of PTSD, depression NOS, and personality disorder NOS with borderline traits.  However, the VA psychiatrist did not discuss the DSM-IV criteria for a diagnosis of PTSD, and the diagnosis appears to be based on the Veteran's own unsubstantiated report of experiencing date rapes in service, and her self-report of having flashbacks of these date rapes when having relations with her husband.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The Board finds that the May 2008 diagnosis of PTSD was based on the Veteran's own report of unverified in-service rapes, and the Board has found that the Veteran is not credible in reporting such incidents in this case.  The Board finds that because the alleged in-service rape has not been verified, that the May 2008 opinion is of no probative value.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Subsequent VA treatment reports dated from May 2008 to 2010 reflect psychiatric diagnoses of anxiety disorder NOS, major depressive disorder, borderline personality disorder, as well as PTSD or a history of PTSD.  While subsequent VA treatment records reflect a diagnosis of PTSD or history of PTSD, these diagnosis were based on the prior diagnosis provided in May 2008, and were not based on a full psychiatric examination of the Veteran.  For these reasons, the Board finds that these later diagnoses of PTSD are also not probative.  

The Board finds that an acquired psychiatric disorder, other than PTSD, is not related to service.  No psychiatric symptoms or complaints were indicated in service, and the record does not reflect treatment for a psychiatric disability post-service until 2004, decades after the Veteran's separation from service.  

The Veteran has a currently diagnosed personality disorder; however, personality disorders are not diseases or injuries for the purposes of service connection.  
38 C.F.R. §§ 3.303(c), 4.9.  The Board finds that a personality disorder and acquired psychiatric disorder were not diagnosed in service, but were diagnosed many years after service separation, and the evidence of record does not show that a disease or injury superimposed over a personality disorder in service.  Id.

As the Board has found that the Veteran has not provided credible lay evidence in this case, the Board finds that the Veteran has not credibly identified any incidents in service to which a current psychiatric disability can be related to, and a medical opinion based primarily on the Veteran's inaccurate self-reports is not probative.  See Reonal, at. 458 (holding that a medical opinion based on an inaccurate lay history of injury in service that had been weighed and rejected is of no probative value).  For these reasons, the Board finds that the April 2008 VA psychologist's statement, indicating that anxiety symptoms were as a result of childhood psychological abuse and sexual experiences in service, does not amount to probative evidence of a nexus between a current psychiatric disability and service.  In providing the statement, the VA psychologist made no reference to the Veteran's earlier denial of military sexual trauma in November 2007, and he did not have an opportunity to review the record, which shows no psychiatric symptoms in service for many years post service.  Additionally, the opinion does not address discrepancies in the various reports offered by the Veteran with respect to the alleged military sexual trauma.  Insomuch as the April 2008 VA psychologist's statement relates anxiety symptoms, in part, to reported sexual experiences in service, because the opinion is based on an unverified report of the Veteran and both inaccurate and incomplete history, inconsistent with the evidence of record, the Board finds that it is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that an acquired psychiatric disorder, to include PTSD, was not incurred in service.  The Board finds that the Veteran did not exhibit any symptoms related to an acquired psychiatric disorder in service or for many years symptoms post-service.  The Veteran had no mental disability identified on a psychiatric evaluation at separation.  Additionally, the Board finds that, absent credible evidence of any in-service injury or event, a currently diagnosed acquired psychiatric disorder is not related to an alleged date rape(s) or sexual trauma in service.  

Based on all of the evidence of record discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for 

acquired psychiatric disorder, to include PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


